Dear Mr. Coreil,
You have requested an Attorney General's opinion as to whether a parish school board may enter into a cooperative endeavor with the LSU AgCenter Extension Service to provide funds for salary support of local 4-H agents who do educational work in the parish's schools.
Article 7, Section 14(C) of the La. Constitution authorizes the state and its political subdivisions to engage in cooperative endeavors with each other or with any public or private parties or individuals for public purposes. This office has consistently opined that a constitutionally-sanctioned cooperative endeavor must meet the following three requirements: 1) the agreement must be for a public purpose; 2) the entity must have a legal duty or obligation to spend the funds for this purpose, and 3) the costs must be commensurate with the benefits received. (See Attorney General Opinion Nos. 05-122, 93-787, 93-164, 92-722)
Clearly, the education of its children is a public purpose for which a parish school board has a legal obligation or duty to spend funds, thus the first two requirements are met. If the school board determines the costs involved are commensurate with the benefits received, the cooperative endeavor would meet all three requirements.
We trust this addresses your concerns. If you have further questions, please contact our office. With kindest regards, I remain
Yours very truly,
  CHARLES C. FOTI, JR. Attorney General
  BY: ________________________________ DENISE BROU FITZGERALD Assistant Attorney General
CCF, jr./DBF/dam